Title: To John Adams from James Lovell, 20 May 1790
From: Lovell, James
To: Adams, John



Respected dear Friend
Boston May 20 1790

It is a very happy Circumstance, sick & megrim’d as I am, that I have so excellent an Opportunity as the present, by Mr Jarvis our Comptroller General, of evading with great Advantage to the Public, a written Answer to your important Questions “how are Trade, Shipbuilding &c. &c. affected by the new Government?”
No Man perhaps has had more regular mercantile Education and few Men have personally transacted more business than this Gentleman, From his Spirit of Enquiry Method of Observation and sound Judgment you will derive more satisfactory answers in an half hour’s familiar Conversation than in a whole month’s Correspondence with Me whether in or out of the dire Crapulæ of the present raging Influenza.
Besides the Motive of Health Mr. Jarvis has another which points his Ride to New York particularly in Preference to other Roads: ‘Tis the double one which we are told carried the Roman Ladies to the Theatre and which we know, in our Days, carries Beaux and Belles to Church.  But it is not less laudible for being double.  He wishes Prosperity to the Public and wishes also to be known to be willing and to be seen to be able to promote its Interests if he should be called upon at any Time when Arrangements are making, by the Governing Powers.  He knows particularly the Situation of the Eastern Parts of this Commonwealth as they stand related to Commerce and affected towards the Revenue; and he will probably suggest useful Hints to the Secretary of the Treasury in that Regard.
I am / Sir / with entire Esteem / Your Friend & Servant

James Lovell